Title: To Thomas Jefferson from Albert Gallatin, 30 August 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  New York 30th August 1804
               
               Your letter of the 23d reached me on the 28th. An inconvenience arises from the mode adopted for making the appointment of commr. of loans in South Carolina: we will not know, at the treasury, the person appointed in time to make the remittances, send the bond instructions &a. In order to obviate this & prevent any disappointment, I have directed the remittance necessary to pay the next quarter dividends, to be made to the cashier of the Branch Bank with instructions how to act in case an officer should not be qualified by the 1st of Octer.—But as that would be an awkward circumstance; I have also written to Mr. Duvall to enclose to you a letter signed but unsealed covering the blank bond &a. and directed (leaving the name blank) to the commissioner of loans of South Carolina. It will be necessary that you should also transmit that letter to Mr. Peter Freneau with directions, after having filled the blank, to deliver it together with the commission to the person appointed; as he cannot certify the dividend books or otherwise act, until after he has taken the oath and given bond and security. I have preferred that mode rather than to inform Mr Duvall of the agency given to Mr Freneau and to request him to send the letter himself to Freneau: I have only told him that as you would probably send the commission from Monticello directly to Charleston, it was proper, in order to avoid delay that he should send to your care the letter & bond destined for the officer appointed.
               I enclose two letters from the collector of Charleston to be returned, another recommendation for the collectorship of Hampton, and a recommendation, which seems unexceptionable for the office of surveyor at Llewensburgh a small port of delivery in Maryland, annexed to the district of Nanjemoy. The style of the commissions are “Surveyor of the port of Lewellensburgh in the district of Nanjemoy” and “Inspector of the revenue for the port of Lewellensburgh.”
                  
               I still intend to leave this on Monday 3d Septr. on my way to Washington, to which place letters may be hereafter directed. I will travel very slowly and do not expect to reach Washington before the 14th.
               With great respect and sincere attachment Your obedt. Servant
               
                  
                     Albert Gallatin
                  
               
               
                  Mr Armstrong has not yet sailed
               
             